     Case 8:15-cv-01110-JVS-DFM Document 182-1 Filed 09/29/20 Page 1 of 7 Page ID
                                      #:3044


1    DEBORAH CONNOR
     Chief, Money Laundering and
2    Asset Recovery Section (MLARS)
     MARY BUTLER
3    Deputy Chief, MLARS
     DANIEL H. CLAMAN
4    Principal Assistant Deputy Chief, MLARS
5    BARBARA LEVY, Trial Attorney
     ALISON YEWDELL, Trial Attorney
6       Criminal Division
        United States Department of Justice
7       1400 New York Avenue NW, 10th Floor
        Washington, D.C. 20530
8       Telephone: (202) 514-1263
        Email: barbara.levy@usdoj.gov
9
10   NICOLA T. HANNA
     United States Attorney
11   STEVEN R. WELK
     Assistant United States Attorney
12   Chief, Asset Forfeiture Section
     JONATHAN GALATZAN
13   Assistant United States Attorney
       312 North Spring Street, 14th Floor
14     Los Angeles, California 90012
       Telephone: (213) 894-6166
15     Email: jonathan.galatzan@usdoj.gov
16   Attorneys for Plaintiff
17
     UNITED STATES OF AMERICA

18
                        UNITED STATES DISTRICT COURT
19                FOR THE CENTRAL DISTRICT OF CALIFORNIA
20
21   UNITED STATES OF AMERICA,   )
                                 )
22             Plaintiff,        )               8:15-cv-01110-JVS-DFM
                                 )
23        vs.                    )
                                 )               DECLARATION IN SUPPORT OF
24   THE PROCEEDS FROM THE SALE )                UNITED STATES’ MOTION TO
     OF A CONDOMINIUM LOCATED )                  APPROVE REMOTE DEPOSITION
25   AT THE RITZ-CARLTON IN LOS  )               PROCEDURES
     ANGELES, CALIFORNIA, et al. )
26                               )
                                 )
27        Defendants.
28

                                             1
     Case 8:15-cv-01110-JVS-DFM Document 182-1 Filed 09/29/20 Page 2 of 7 Page ID
                                      #:3045


1          I, Alison A. Yewdell, declare as follows:
2          1.     I am a Trial Attorney in the Money Laundering and Asset Recovery
3
     Section of the U.S. Department of Justice’s Criminal Division. The matters set
4
5    forth herein are based on information available from the official government files
6
     of this case, as well as my own personal knowledge of this case.
7
8          2.     I have executed this declaration in support of the United States’
9    Motion to Approve Remote Deposition Procedures.
10
           A. The United States’ Coordination with the Philippines
11
12         3.     On or about November 26, 2019, the United States transmitted a
13
     request pursuant to the Mutual Legal Assistance Treaty in Criminal Matters
14
15   between the United States and the Republic of the Philippines (the “Treaty”), to
16
     depose Jeane Catherine Napoles, Jo Christine Napoles, James Christopher
17
18
     Napoles, and Ana Marie Lim in the Philippines (the “First Deposition MLAT

19   Request”).
20
           4.     On or about June 8, 2020, the United States transmitted an additional
21
22   request pursuant to the Treaty to depose Marina Sula, Benhur Luy, and Merlina
23
     Suñas in connection with this action (the “Second Deposition MLAT Request”).
24
25   Sula, Luy, and Suñas (hereinafter, the “WPP Witnesses) are non-party witnesses
26   who are currently in the Philippines’ Witness Protection Program due to their
27
28

                                              2
     Case 8:15-cv-01110-JVS-DFM Document 182-1 Filed 09/29/20 Page 3 of 7 Page ID
                                      #:3046


1    involvement as whistleblowers against Janet Napoles and numerous Philippine
2
     elected officials in Philippine criminal proceedings.
3
4          5.     Before and after the United States formally submitted the First and
5
     Second Deposition MLAT Requests, counsel for the United States have been
6
7    engaged in extensive discussions with representatives from various components of
8    the Philippines government to facilitate Philippines-based depositions in this
9
     matter.
10
11         6.     Upon granting the United States’ First and Second Deposition MLAT
12
     Requests on August 11, 2020, the Philippines authorities advised Government
13
14   counsel that they had coordinated with the WPP Witnesses’ attorneys regarding the
15
     proposed format and dates for the WPP Witnesses’ depositions, the Philippines
16
17
     authorities would take the appropriate measures to escort the WPP Witnesses to the

18   depositions, and that representatives from the Philippines Department of Justice
19
     and Office of the Ombudsman would make arrangements to attend the
20
21   proceedings. The Philippines government also approved the United States’ request
22
     to remotely depose the WPP Witnesses and to permit a U.S. court reporter to
23
24   administer the oaths from his or her location in the United States.
25
26
27
28

                                               3
     Case 8:15-cv-01110-JVS-DFM Document 182-1 Filed 09/29/20 Page 4 of 7 Page ID
                                      #:3047


1          B. The United States Has Attempted to Conduct the WPP Witnesses’
2             Depositions and Resolve this Discovery Dispute
3
4          7.     On August 12, 2020, I emailed counsel for all parties with proposed
5
     dates and times for remote depositions of the WPP Witnesses. I also requested that
6
7    the parties notify the Government if: (i) they were unavailable for any of the
8    proposed dates; and/or (ii) they intended to appear at the depositions in person.
9
     See Exhibit 1, Email Exchange at 1, attached hereto. I also informed the parties
10
11   that the Government intended to use the Lexitas platform to conduct the remote
12
     depositions. See id.
13
14         8.     The attorneys for claimants California Mortgage Service and
15
     claimants Charles Quick and Daphne Abdullah confirmed that they intended to
16
17
     participate in the depositions on August 12 and August 17, 2020, respectively.

18   Counsel for claimants Jeane Napoles, Jo Christine Napoles, Ana Marie Lim,
19
     ImFashioNinja, Western Investment Corporation, and Western Ventures
20
21   Management (hereinafter, the “Napoles Claimants”), did not respond to my email
22
     dated August 12, 2020.
23
24         9.     On August 18, 2020, the United States issued notices of deposition via
25   email for the WPP Witnesses for September 15, 22, and 29, 2020 in Manila, the
26
     Philippines (the “September Depositions”). See Exhibit 2, Notices of Depositions
27
28   of Marina Sula, Benhur Luy, and Merlina Suñas, attached hereto.

                                               4
     Case 8:15-cv-01110-JVS-DFM Document 182-1 Filed 09/29/20 Page 5 of 7 Page ID
                                      #:3048


1          10.    On September 4, 2020, I emailed the parties requesting that they
2
     stipulate to allow a U.S. court reporter remotely administer oaths in connection
3
4    with any videoconference depositions in this matter, including for the September
5
     Depositions. Later that day, the Napoles Claimants’ counsel responded to the
6
7    email, asking whether they could receive copies of the exhibits in advance of the
8    September Depositions. I acknowledged receipt of the Napoles Claimants’ request
9
     that same day and requested that they respond to the proposed stipulation. See Ex.
10
11   1 at 3-4. Claimant California Mortgage Service also issued cross-notices of video
12
     depositions of the WPP Witnesses on this day.
13
14         11.    On September 8, 2020, the Napoles Claimants issued cross-notices of
15
     video deposition of the WPP Witnesses. Exhibit 3, Napoles’ Claimants’ Cross-
16
17
     Notices of Depositions, attached hereto.

18         12.    On September 9, 2020, I agreed that the Government would provide
19
     the exhibits by noon of the first day of each deposition, which were scheduled to
20
21   begin at 5:00 p.m. PST, and reminded them again to respond to the requested
22
     stipulation. See Ex. 1 at 6. Later that day, Claimants’ counsel responded, stating
23
24   only that they would not consent to the stipulation. See id. at 7. I immediately
25   inquired as to the nature of Claimants’ objection, explained that it is nearly
26
     impossible to send a court reporter to Manila, noted that the Resident Legal
27
28

                                                5
     Case 8:15-cv-01110-JVS-DFM Document 182-1 Filed 09/29/20 Page 6 of 7 Page ID
                                      #:3049


1    Advisor1 from the U.S. Embassy would be attending the depositions in person, and
2
     proposed a telephone call to discuss counsel’s concerns further. See id. at 8.
3
4    Claimants’ counsel replied by e-mail and asserted that remotely administering the
5
     oath could jeopardize the ability to prosecute the witness for perjury in the United
6
7    States. See id. I replied and cited to provisions of the Federal Rules of Civil
8    Procedure that appear intended to address such concerns, asked counsel if he was
9
     aware of specific legal authority on the matter, and asked again for a telephone
10
11   call, which took place the following day. See id. at 9.
12
           13.     During the call on September 10, 2020, Claimants’ counsel informed
13
14   the Government–for the first time–that the Napoles Claimants wanted to postpone
15
     the WPP Witnesses’ depositions so that their U.S.-based counsel could attend in
16
17
     person. The Napoles Claimants’ counsel also acknowledged that, although they

18   had issued cross-notices of depositions, they had not planned for any alternate
19
     individuals to administer the oaths. See id. at 10-11 (email from Trial Attorney
20
21   Barbara Levy to Napoles Claimants’ Counsel).
22
           14.    After this call, Trial Attorney Barbara Levy sent an email to the
23
24   Napoles Claimants’ counsel summarizing the Government’s understanding of their
25   position and suggested that the Napoles Claimants propose another means of
26
27
     1
28    I have since determined that this individual’s title is “U.S. Department of Justice
     Attaché,” rather than “Resident Legal Advisor.”
                                                6
     Case 8:15-cv-01110-JVS-DFM Document 182-1 Filed 09/29/20 Page 7 of 7 Page ID
                                      #:3050


1    swearing in the witnesses, such as a Consular Officer from the U.S. Embassy in
2
     Manila. Instead, the Napoles Claimants’ counsel informed the Government that
3
4    their clients “desire [them] to be personally present” at the WPP Witnesses’
5
     depositions and they do not believe they are required to stipulate. See id. at 10-11.
6
7          15.    Counsel for all other claimants in this action have agreed to the United
8    States’ proposed stipulation.
9
           16.    According to a representative from the Consular Section of the U.S.
10
11   Embassy in Manila, the cost for a Consular Officer to administer oaths and attend
12
     the depositions is $309 per hour, plus travel costs.
13
14         17.    As we expect each WPP Witness’ deposition to take at least 8 hours,
15
     requiring a Consular Officer to attend these 3 depositions would cause the United
16
17
     States to incur at least $7,416 in additional costs.

18         18.    Copies of the orders establishing and amending the case schedule
19
     (ECF Nos. 68, 92, 99, 130, 141, 175, and 181) are attached to this declaration as
20
21   Exhibit 4.
22
           I declare under penalty of perjury under the laws of the United States of
23
     America that to the best of my knowledge the foregoing is true and correct.
24
25
     Executed September 29, 2020, in Washington, D.C.
26
27                                          /s/ Alison A. Yewdell
28                                          ALISON A. YEWDELL

                                                7
